In an action for a declaratory judgment and a permanent injunction, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated April 12, 1996, as granted that branch of the plaintiffs motion which was to renew the plaintiffs prior motion for a preliminary injunction and, upon renewal, granted the motion.
Ordered that the appeal is dismissed, without costs or disbursements.
On or about August 8, 1997, judgment was entered in this action. Accordingly, this appeal from the intermediate order dated April 12, 1996, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). Schmidt, J.P., S. Miller, Mastro, Spolzino and Lunn, JJ., concur.